DETAILED ACTION
This is in response to the Amendment filed 12/16/2020 wherein claims 9, 10, 15, and 18-20 have been previously withdrawn and claims 1-8, 11-14, and 16-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the first diffuser” (Claim 1, lines 27-29), the “plurality of struts circumferentially spaced within the first diffuser” (Claim 9, line 3), the “plurality of inlet ducts is placed in a heat exchange relationship with the bypass flow” (Claim 17, lines 7-8), the “second gas turbine engine discrete from the first gas turbine engine” (Claim 20, lines 9-16), the “boost compressor is fluidly coupled to the first and second diffusers to receive at least a portion of the compressed airflow from each of the first and second diffusers” (Claim 20, lines 22-24), and the “boost turbine is fluidly coupled to the first and second diffusers to discharge an expanded airflow to each of the first and second diffusers” (Claim 20, lines 30-32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 13 is objected to because of the following informalities: 
“the portion of compressed airflow” (Claim 13, line 4) is believed to be in error for - - the portion of the compressed airflow - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Bland et al. (US 2009/0060729).
Regarding Independent Claim 1, Burns teaches (Figures 1-7) a gas turbine engine (Figures 3) comprising:

a first primary combustor (36);
a first diffuser (34) having walls (see Figure 2) that diverge towards the first primary combustor (36), wherein the first compressor (50), the first diffuser (34), and the first primary combustor (36) are arranged in series (see Figure 2) to provide a compressed airflow discharged from the first compressor (50) to the first primary combustor (36) via the first diffuser (34);
a boost spool (at 22) comprising a boost compressor (60) rotationally driven by a boost turbine (64) via a boost shaft (see Figure 3 and Paragraphs 0021 and 0024);
a secondary combustor (63) disposed downstream from (see Figure 3) the boost compressor (60) and upstream from (see Figure 3) the boost turbine (64);
an inlet (at 86) fluidly coupling (see Figures 2-3) the first diffuser (34) to the boost compressor (60) of the boost spool (at 22); 
an outlet (at 82) fluidly coupling (see Figures 2-3) the boost turbine (64) to the first diffuser (34);
wherein:
	the boost compressor (60) is fluidly coupled (via 84) to the first diffuser (34) to receive at least a portion of the compressed airflow (Paragraph 0044) from the first spool (24);
	the boost compressor (60), the secondary combustor (63), and the boost turbine (64) are arranged in series (see Figure 3) to provide a compressed boost airflow (see flow arrows of Figure 3) discharged from the boost compressor (60) to the secondary combustor (63) and a combusted boost airflow (see flow arrows of Figure 3) from the secondary combustor (63) to the boost turbine (64); and
	the boost turbine (64) is fluidly coupled (via 82) to the first diffuser (34) to discharge an expanded airflow (see flow arrows of Figure 3) to the first spool (24). Burns does not teach the structure used for the airflow removal from and airflow return to the first spool and the second spool.  
Bland teaches (Figures 1-4) a diffuser (at the exit of 34; see Figures 1 and 4) which is fluidly coupled to an apparatus (70) which receives at least a portion (via 62) of the compressed airflow (Aca) from the diffuser (at the exit of 34; see Figures 1 and 4) and the apparatus (70) is fluidly coupled to the diffuser (at the exit of 34; see Figures 1 and 4) to discharge an airflow (via 64) to the diffuser (at the exit of 34; see Figures 1 and 4), wherein a plurality of inlet ducts (62) fluidly couple the diffuser (at the exit of 34; see Figures 1 and 4) to the apparatus (70) receiving the compressed air (Aca) and wherein a plurality of outlet ducts (64) fluidly couple the apparatus (70) returning the compressed air (Aca) to the diffuser (at the exit of 34; see Figures 1 and 4), wherein each outlet duct (64) of the plurality of outlet ducts (64a) has a discharge area (see Figures 1 and 4), and wherein the discharge areas are circumferentially distributed (see Figures 1 and 4) within the diffuser (at the exit of 34; see Figures 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include the structure used for the removal and return of the airflow to a spool of a gas turbine engine including a plurality of inlet ducts fluidly coupling the diffuser to the apparatus receiving the compressed air and a plurality of outlet ducts fluidly coupling the apparatus returning the compressed air to the diffuser, wherein each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the diffuser, as taught by Bland, in order to extract air flowing through a compressor apparatus or an intermediate section of a gas turbine section without requiring lengthening of a rotor shaft extending between the compressor and the turbine of the gas turbine engine (see Paragraphs 0003-0005).
Regarding Claim 2, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns in view of Bland does not teach, as discussed so far, a clutch selectively coupling the boost spool to the first spool, wherein the boost spool drives the first spool when the clutch is engaged and the boost spool rotates independently of the first spool when the clutch is disengaged.
Burns teaches (Figures 1-7) a clutch (188) selectively coupling the boost spool (at 122) to the first spool (at 24), wherein the boost spool (at 122) drives the first spool (at 24) when the clutch (188) is engaged (see Figure 6) and the boost spool (at 122) rotates independently of the first spool (at 24) when the clutch (188) is disengaged (see Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland to include the clutch selectively coupling the second spool to the first spool, wherein the second spool drives the first spool when the clutch is engaged and the second spool rotates independently of the first spool when the clutch is disengaged, as taught by Burns, in order to transfer power between the spools (Paragraph 0054).
Regarding Claim 3, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns in view of Bland does not teach, as discussed so far, an auxiliary gear box mechanically coupling the first spool to one or more auxiliary components, wherein the clutch mechanically couples the boost spool to the first spool via the auxiliary gear box.
Burns teaches (Figures 1-7) an auxiliary gear box (128) mechanically coupling (see Figure 6) the first spool (at 24) to one or more auxiliary components (124), wherein the clutch (188) mechanically couples (see Figure 6) the boost spool (at 122) to the first spool (at 24) via the auxiliary gear box (128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland to include the an auxiliary gear box mechanically coupling the first spool to one or more auxiliary components, wherein the clutch mechanically couples the boost spool to the first spool via the auxiliary gear box, as taught by Burns, in order to transmit mechanical power from auxiliary electrical machine for starting the engine (Paragraph 0052).
Regarding Claim 4, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) a third spool (at 26) comprising a third compressor (48) rotationally driven by a third turbine (56) via a third shaft (58) and arranged concentrically (see Figure 2) with respect to the first spool (at 24), wherein the third spool (at 26) is a low pressure spool (see Figure 2 and Paragraph 0017) and the first spool is a high pressure spool (see Figure 2 and Paragraph 0017).
Regarding Claim 5, 
Regarding Claim 6, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein the boost turbine (64) extracts work (Paragraph 0044) from the portion (the bleed flow 84 from the engine 20; see Figures 2-3 and Paragraph 0044)  to form the expanded airflow (82). Burns in view of Bland does not teach, as discussed so far, wherein the expanded airflow discharges to the first diffuser and mixes with the remainder of the compressed airflow.
Bland teaches (Figures 1-4) wherein the airflow returned (via 64) discharged to the first diffuser (at the exit of 34; see Figures 1 and 4) and mixes with the remainder of the compressed airflow (see Figure 1, Figure 4, and Paragraph 0024). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include the structure used for the removal and return of the airflow to a spool of a gas turbine engine including a plurality of inlet ducts fluidly coupling the diffuser to the apparatus receiving the compressed air and a plurality of outlet ducts fluidly coupling the apparatus returning the compressed air to the diffuser, wherein each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the diffuser, wherein the airflow returned discharged to the first diffuser and mixes with the remainder of the compressed airflow, as taught by Bland, in order to extract air flowing through a compressor apparatus or an intermediate section of a gas turbine section without requiring lengthening of a rotor shaft extending between the compressor and the turbine of the gas turbine engine (see Paragraphs 0003-0005).
Regarding Claim 11, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-5) wherein a centerline axis (extending through 60 and 64) of the boost spool (at 22) is offset and parallel to (See Figures 2-3) a centerline axis (extending through 54) of the first spool (at 24).
Regarding Claim 12, 
Regarding Claim 14, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-5) a main clutch (182) selectively coupling (see Figure 6 and Paragraph 0053) the first spool (at 24) to the auxiliary gear box (128).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Bland et al. (US 2009/0060729), Ullyott et al. (US 2016/0376021), and McDow (US 4,856,962).
Regarding Claim 13, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns in view of Bland does not teach a plurality of inlet guide vanes fluidly disposed between the diffuser and the boost compressor, wherein each vane of the plurality of inlet guide vanes is rotatable about a vane axis to vary the portion of compressed airflow received from the firstdiffuser.
Ullyott teaches (Figures 1-11) a plurality of inlet guide vanes (72; Paragraph 0025) upstream of the compressor (18) of the APU (Paragraph 0016), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland to include the plurality of inlet guide vanes upstream of the compressor of the APU, as taught by Ullyott, in order to regulate the flow and pressure ratio of the compressor (see Paragraph 0025). Burns in view of Bland and Ullyott does not teach that each vane of the plurality of inlet guide vanes is rotatable about a vane axis to vary the portion of compressed airflow received from the diffuser.
McDow teaches (Figures 1-7) variable inlet guide vanes (18) wherein each vane (at 20) is rotatable about a vane axis (26) to vary the airflow received by the compressor (Column 1, lines 13-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland and Ullyott to include each vane of the plurality of inlet guide vanes to be rotatable about a vane axis to vary the airflow received by the compressor, as taught by McDow, in order to optimize a particular operating condition (Column 1, lines 18-22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Bland et al. (US 2009/0060729) and Kaslusky et al. (US 2010/0170262).
Regarding Claim 16, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns in view of Bland does not teach wherein the boost spool is a reverse flow spool having a direction of airflow from the boost compressor to the boost turbine that is opposite a direction of airflow through the first spool from the first compressor to the first turbine.
Kaslusky teaches (Figure 1) a secondary spool (60, 72, 66) that is a reverse flow spool (see the direction of airflow from 66 to 60 in Figure 1) having a direction of airflow (see Figure 1) from the secondary spool compressor (66) to the secondary spool turbine (60) that is opposite a direction of airflow (see the direction of airflow from 32L to 36L in Figure 1) through a first spool (32L, 42, 36L) from a first compressor (32L) to a first turbine (36L).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland to include the boost spool to be a reverse flow spool having a direction of airflow from the boost compressor to the boost turbine that is opposite a direction of airflow through the first spool from the first compressor to the first turbine, as taught by Kaslusky, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
It is additionally noted that Applicant has not disclosed that the spool being reverse flow solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the forward flow spool as taught by Burns or the reverse flow spool as taught by Kaslusky. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Bland et al. (US 2009/0060729) and Lo et al. (US 2013/0145744).
Regarding Claim 17, Burns in view of Bland teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-5) a fan (28) driven by at least one of the first spool (at 24) and the boost spool (at 22); a bypass duct (30) downstream from (see Figure 2) the fan (38); and a splitter (the casing surrounding 32, 34, 36, 38, and 40; see Figure 2) dividing a first portion of airflow (from 28 to 30) discharged from the fan (28) into a bypass flow (30) and a second portion of the airflow (from 28 to 50) discharged from the fan (28) into a core flow delivered to the first compressor (50) of the first spool (at 
Lo teaches (Figures 1-9) wherein the airflow from the diffuser (exiting compressor 134) is placed in heat exchange relationship (200) with the bypass flow (from 122; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Bland to include having the airflow from the diffuser being placed in heat exchange relationship with the bypass flow, as taught by Lo, in order to selectively cool the hot air to and from the engine case (Paragraph 0023).

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Wakeman (US 4,120,150).
Regarding Independent Claim 1, Burns teaches (Figures 1-7) a gas turbine engine (Figures 3) comprising:
a first spool (at 24) comprising a first compressor (50) rotationally driven by a first turbine (52) via a first shaft (54);
a first primary combustor (36);
a first diffuser (34) having walls (see Figure 2) that diverge towards the first primary combustor (36), wherein the first compressor (50), the first diffuser (34), and the first primary combustor (36) are arranged in series (see Figure 2) to provide a compressed airflow discharged from the first compressor (50) to the first primary combustor (36) via the first diffuser (34);
a boost spool (at 22) comprising a boost compressor (60) rotationally driven by a boost turbine (64) via a boost shaft (see Figure 3 and Paragraphs 0021 and 0024);
a secondary combustor (63) disposed downstream from (see Figure 3) the boost compressor (60) and upstream from (see Figure 3) the boost turbine (64);
an inlet (at 86) fluidly coupling (see Figures 2-3) the first diffuser (34) to the boost compressor (60) of the boost spool (at 22); 
an outlet (at 82) fluidly coupling (see Figures 2-3) the boost turbine (64) to the first diffuser (34);

	the boost compressor (60) is fluidly coupled (via 84) to the first diffuser (34) to receive at least a portion of the compressed airflow (Paragraph 0044) from the first spool (24);
	the boost compressor (60), the secondary combustor (63), and the boost turbine (64) are arranged in series (see Figure 3) to provide a compressed boost airflow (see flow arrows of Figure 3) discharged from the boost compressor (60) to the secondary combustor (63) and a combusted boost airflow (see flow arrows of Figure 3) from the secondary combustor (63) to the boost turbine (64); and
	the boost turbine (64) is fluidly coupled (via 82) to the first diffuser (34) to discharge an expanded airflow (see flow arrows of Figure 3) to the first spool (24). Burns does not teach the structure used for the airflow removal from and airflow return to the first spool and the second spool.  
Wakeman teaches (Figures 1-7) removing (via 54) compressed airflow (from 102C) with the use of a plurality of inlet ducts (54) that are fluidly coupled to the diffuser (at 51) and returning (via 57) the removed airflow with the use of a plurality of outlet ducts (57) that are fluidly coupled to the diffuser (at 51), wherein each outlet duct (57) of the plurality of outlet ducts (57; see Figures 1-3) has a discharge area (the entrance area of 60 from 58; see Figure 2), and wherein the discharge areas (the entrance of 60 from 58) are circumferentially distributed within the first diffuser (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include the structure used for the removal and return of the airflow to a spool of a gas turbine engine including a plurality of inlet ducts fluidly coupling the diffuser to the apparatus receiving the compressed air and a plurality of outlet ducts fluidly coupling the apparatus returning the compressed air to the diffuser, wherein each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the diffuser, as taught by Wakeman, in order to provide a means for manifolding and directing flow of air to and from a combustor section (Column 3, lines 24-44).
Regarding Claim 9, Burns in view of Wakeman teaches the invention as claimed and as discussed above. Burns in view of Wakeman does not teach, as discussed so far, a plurality of struts 
Wakeman teaches (Figures 1-7) a plurality of struts (60) circumferentially spaced within the diffuser (see Figures 1-2), each strut (60) extending from a radially inner wall (133B) of the diffuser (see Figures 1-2) to a radially outer wall (133A) of the diffuser (see Figures 1-2), wherein the discharge area (the entrance of 60 from 58; see Figures 2-3) of each outlet duct (57) is formed by one of the struts (60).
It would have been obvious to modify Burns in view of Wakeman to include the plurality of struts circumferentially spaced within the diffuser, each strut extending from a radially inner wall of the diffuser to a radially outer wall of the diffuser, wherein the discharge area of each outlet duct is formed by one of the struts, as taught by Wakeman, for the same reasons discussed above in Claim 1.
Regarding Claim 15, Burns in view of Wakeman teaches the invention as claimed and as discussed above. Burns in view of Wakeman does not teach, as discussed so far, wherein the discharge areas of the plurality of outlet ducts are biased towards a midspan portion of each strut to direct the expanded airflow towards a central portion of the first diffuser.
Wakeman teaches (Figures 1-7) wherein the discharge areas (the entrance of 60 from 58) of the plurality of outlet ducts (57) are biased towards (see the direction of airflow from the outer portion of the diffuser strut to the middle portion of the diffuser strut; see Figure 2) a midspan portion (between 133A and 130B; see Figure 2) of each strut (60) to direct the returned airflow (from 57) towards a central portion of the diffuser (see the flow arrows of Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Wakeman to include the discharge areas of the plurality of outlet ducts being biased towards a midspan portion of each strut to direct the expanded airflow towards a central portion of the diffuser, as taught by Wakeman, for the same reasons discussed above in Claim 1.
It is noted that the term “biased” is interpreted using the dictionary definition “a particular tendency or inclination” as provided by infoplease.com. As can be seen from Wakeman’s Figure 2, the . 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Wakeman (US 4,120,150) and Schmitt et al. (US 5,048, 285).
Regarding Claim 18, Burns in view of Wakeman teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein the boost spool (at 22) comprises: an inlet (the inlet of 60) characterized by an inlet pressure (the pressure of line 86); and an outlet (the outlet of 64) characterized by an outlet pressure (the pressure of the line 82); the boost compressor (60) is characterized by a compressor pressure ratio (the pressure ratio of 60); and the boost turbine (64) is characterized by a turbine pressure ratio (the pressure ratio of 64). Burns in view of Wakeman does not teach the product of the compressor pressure ratio and the turbine pressure ratio produces a pressure ratio equal to the outlet pressure divided by the inlet pressure that is greater than 0.9:1 and less than 1.8:1 inclusive, or wherein the pressure ratio is greater than 1:1 and less than 1.8:1 inclusive.
Schmitt teaches (Figures 1-28) that gas turbine engines are most efficiently operated at high values of engine pressure ratio as a function of airflow, however, too high an engine pressure ratio for a given rate of airflow will produce engine stall (Column 1, lines 37-44).
Therefore, the engine pressure ratio, i.e. the total pressure ratio across the engine, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the engine pressure ratio leads to an increase in efficient operation of the engine. Therefore, since the general conditions of the claim, i.e. that the value of the engine pressure ratio can be optimized to achieve high efficiency while avoiding stall, were disclosed in the prior art by Schmitt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the increased engine pressure ratio, as taught by Schmitt in order to operate the engine efficiently. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Wakeman (US 4,120,150) and Veilleux (US 2010/0326085).
Regarding Claim 20, Burns in view of Wakeman teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) an assembly (the vehicle assembly shown in Figure 1) comprising: 
the gas turbine engine of claim 1 (discussed above, the gas turbine engine being a gas turbine engine 20 within one of the propulsion systems 18; see Figures 1-2);
a second gas turbine engine (a gas turbine engine 20 within the other of the propulsion systems 18; see Figures 1-2) discrete from (see Figure 1) the gas turbine engine of claim 1 (discussed above), the second gas turbine engine (the gas turbine engine 20 within the other of the propulsion systems 18; see Figures 1-2) comprising a second compressor (50) rotationally driven by a second turbine (38) via a second shaft (54), a second primary combustor (36), and a second diffuser (34) having walls that diverge (see Figure 2) towards the second primary combustor (36), wherein the second compressor (50), the second diffuser (34), and the second primary combustor (36) are arranged in series (see Figure 2) to provide a compressed airflow (from 50) discharged from the second compressor (50) to the second primary combustor (36) via the second diffuser (34);
wherein:
the boost compressor (60) is fluidly coupled to the second diffuser (34) to receive at least a portion of the compressed airflow (Paragraph 0044) from a second spool (24);
the boost compressor (60), the secondary combustor (63), and the boost turbine (64) are arranged in series (see Figure 3) to provide a compressed boost airflow (Paragraph 0024) discharged from the boost compressor (60) to the secondary combustor (63) and a combusted airflow (Paragraph 0027) from the secondary combustor (63) to the boost turbine (64); and

Although Burns does not teach the structure used for the airflow removal from and airflow return to the first spool and the second spool.  
Wakeman teaches (Figures 1-7) removing (via 54) compressed airflow (from 102C) with the use of a plurality of inlet ducts (54) that are fluidly coupled to the diffuser (at 51) and returning (via 57) the removed airflow with the use of a plurality of outlet ducts (57) that are fluidly coupled to the diffuser (at 51), wherein each outlet duct (57) of the plurality of outlet ducts (57; see Figures 1-3) has a discharge area (the entrance area of 60 from 58; see Figure 2), and wherein the discharge areas (the entrance of 60 from 58) are circumferentially distributed within the first diffuser (see Figures 2-3).
As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include the structure used for the removal and return of the airflow to a spool of a gas turbine engine including a plurality of inlet ducts fluidly coupling the diffuser to the apparatus receiving the compressed air and a plurality of outlet ducts fluidly coupling the apparatus returning the compressed air to the diffuser, wherein each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the diffuser, as taught by Wakeman, in order to provide a means for manifolding and directing flow of air to and from a combustor section (Column 3, lines 24-44). Burns in view of Wakeman does not teach the boost compressor being fluidly coupled to both of the first and second gas turbine engines.
Veilluex teaches (Figures 3 and 6) an auxiliary power unit (60, see Paragraph 0018) fluidly coupled to both the first and second gas turbine engines (ENG 1, ENG 2; see Figures 3 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Wakeman to have a single apu fluildly coupled to both the first and second propulsion engines, as taught by Veilleux, in order to spin-up the high spools to light off with air supplied by an apu (see Paragraph 0007). One having ordinary skill in the art before the effective filing date of the claimed invention would have also recognized that the use of a single auxiliary power unit instead of multiple auxiliary power units would reduce the weight of the aircraft. 

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues that Bland teaches a plurality of openings rather than a plurality of inlet ducts and outlet ducts. In response, it is noted that Bland’s openings 62 allow for the passage of air from the plenum within 50 to the plenum 72 and Bland’s openings 64 allow for the passage of air from the plenum 74 to the plenum surrounding 42B. The term “duct” is defined by dictionary.com as “a passage though which air can flow”. Applicant’s drawings (Figures 3 and 5) appear to illustrate, in a similar way as Bland, ducts 105 and 106 as openings.
Applicant also argues that Burns fails to teach or suggest diverting a portion of the compressor flow from a diffuser to a boost compressor or returning a boost flow from the boost turbine to the diffuser. In response, it is noted that the claims are not being rejected under 35 U.S.C. 102 as being anticipated by Burns, but are instead rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Bland. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As discussed in the rejections above, Burns teaches (Figures 1-7) a boost compressor (60) that is fluidly coupled (via 84) to the first diffuser (34) to receive at least a portion of the compressed airflow (Paragraph 0044) from the first spool (24) and a boost turbine (64) that is fluidly coupled (via 82) to the first diffuser (34) to discharge an expanded airflow (see flow arrows of Figure 3) to the first spool (24). Burns does not teach the structure used for the airflow removal from and airflow return to the first spool and the second spool.
Bland teaches (Figures 1-4) a diffuser (at the exit of 34; see Figures 1 and 4) which is fluidly coupled to an apparatus (70) which receives at least a portion (via 62) of the compressed airflow (Aca) from the diffuser (at the exit of 34; see Figures 1 and 4) and the apparatus (70) is fluidly coupled to the diffuser (at the exit of 34; see Figures 1 and 4) to discharge an airflow (via 64) to the diffuser (at the exit of 34; see Figures 1 and 4), wherein a plurality of inlet ducts (62) fluidly couple the diffuser (at the exit of 34; see Figures 1 and 4) to the apparatus (70) receiving the compressed air (Aca) and wherein a plurality of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include the structure used for the removal and return of the airflow to a spool of a gas turbine engine including a plurality of inlet ducts fluidly coupling the diffuser to the apparatus receiving the compressed air and a plurality of outlet ducts fluidly coupling the apparatus returning the compressed air to the diffuser, wherein each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed within the diffuser, as taught by Bland, in order to extract air flowing through a compressor apparatus or an intermediate section of a gas turbine section without requiring lengthening of a rotor shaft extending between the compressor and the turbine of the gas turbine engine (see Paragraphs 0003-0005).
Applicant’s arguments with respect to claims 5-6, 9, 15-16, and 18-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741